DETAILED ACTION
Status of Claims
Claims 1, 8, and 15 are currently amended.
Claims 1-20 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 03/22/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of 12/27/2021 has been withdrawn. 

35 USC 103
Applicant’s arguments and amendments with respect to claim(s) 1-20 under 35 USC 103 have been considered but are moot. In light of current amendments, a new ground(s) of rejection is made in view of Fisher (US 2018/0130548).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dureau (US 2017/0201524) in view of Houghton, IV et al. (US 2018/0137480), and further in view of Fisher (US 2018/0130548).
Regarding Claims 1, 8, and 15, Dureau discloses A system comprising: (See at least paragraph [0005])
 a display client comprising memory and a processor coupled to the memory, the processor configured to: (See at least paragraph [0024] disclosing public device such as media device coupled to shared device, [0034])
display a plurality of products; (See at least paragraph [0029] disclosing provide media content including movies, tv shows, music, etc. to the media device for display, [0033], [0080])
receive input selecting a product from a user positioned in front of the display client; (See at least paragraph [0006] disclosing receive message requesting transaction of a first media content for display on the public display, [0033] disclosing user inputs, [0085], [0105] disclosing request transaction of a media content such as specific show for purchase)
prompt the user to continue on another device; and  (See at least paragraph [0105] disclosing message to confirm a purchase, Fig. 6A/6B)
a user device configured to: (See at least paragraph [0024] disclosing one or more user devices, [0027], [0052])
receive the identifier after the user has been authenticated at the user device; (See at least paragraph [0063] disclosing authentication module to authenticate an input response, [0087] disclosing user login to accounts on user device and media device, [0088] disclosing authentication/authorization requests, [0089], [0107])
receive confirmation input from the user confirming selection of the product; and  (See at least paragraph [0088] disclosing confirmation input using challenge question, [0089] disclosing verify users’ response, [0099], [0108], [0124])
output the confirmation data based upon the confirmation input. (See at least paragraph [0064], [0089] disclosing send verification result, [0091] disclosing send transaction information, [0099] disclosing user confirmation on transaction is received/sent, [0108], [0124])

Dureau does not expressly provide for output an identifier associated with the product and the user to a user device. However, Houghton discloses output an identifier associated with the product and the user to the user device, the user device receiving that identifier (Houghton: see at least paragraph [0038] disclosing generate code in response to gestures – code may be unique to transaction to be completed between the two devices, [0039] disclosing QR code, [0040]-[0046] disclosing generated code being transmitted to second device and display QR code that than may prompt presentation at first device to capture image of the QR code using camera of first device on the second device, [0063], [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dureau with the output identifier, as taught by Houghton, since such a modification would have only united elements of the prior art, with no change in their respective functions, and the combination would have yielded predictable results including allowing for transactions to be more private in on the spot settings. See Houghton: paragraph [0013].

While Dureau does disclose the display client device outputting confirmation data to a remote server (See paragraph [0091]), neither Dureau nor Houghton expressly provide for the user device outputting the confirmation data to a remote server based upon the confirmation input.
However, Fisher discloses the user device outputting the confirmation data to a remote server based upon the confirmation input (Fisher: see at least paragraph [0086] disclosing users mobile device sending information to remote server, [0090], [0092], [0098]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Dureau/Houghton with the user device outputting data to a remote server, as taught by Fisher, since such a modification would have merely substituted one known element outputting data to remote server by user device for another outputting data to remote server by display client, and would have yielded predictable results including greater security between patient device vs. POS. See Fisher paragraph [0086], [0090].

Regarding Claims 2, 9, and 16, Dureau, Houghton, and Fisher teach or suggest all of the limitations of claims 1, 8, and 15. Additionally, Dureau discloses wherein the display client is a public device configured to provide access to a plurality of unauthenticated users (Dureau: see at least paragraph [0006] disclosing public display, [0024]).

Regarding Claims 3, 10, and 17, Dureau, Houghton, and Fisher teach or suggest all of the limitations of claims 1, 8, and 15. Additionally, Dureau discloses wherein the display client is further configured to receive input via at least one of a touchscreen, gesture tracking, and gaze tracking (Dureau: see at least paragraph [0033] disclosing touch screen, gesture capturing, and iris/face recognition for input at display client). 

Regarding Claims 4, 11, and 18, Dureau, Houghton, and Fisher teach or suggest all of the limitations of claims 1, 8, and 15. Additionally, Houghton discloses wherein the prompt comprises an identifier configured to be scanned by the user device (Houghton: see at least Abstract disclosing QR code scanning, paragraph [0003] disclosing inputs including camera capturing QR codes, [0039], [0044], [0052] disclosing QR code graphic presented, [0053] disclosing computer vision used to process QR code, [0063]).

Regarding 5 and 12, Dureau, Houghton, and Fisher teach or suggest all of the limitations of claims 4 and 11. Additionally, Houghton discloses wherein the identifier is a QR code (Houghton: see at least Abstract disclosing QR code scanning, paragraph [0003] disclosing inputs including camera capturing QR codes, [0039], [0044], [0052] disclosing QR code graphic presented, [0053] disclosing computer vision used to process QR code, [0063]).

Regarding Claims 6, 13, and 19, Dureau, Houghton, and Fisher teach or suggest all of the limitations of claims 1, 8, and 15. Additionally, Dureau discloses a remote device configured to: receive the identifier output by the display client; output the identifier to the user device; and receive the confirmation input from the user device (Dureau: see at least paragraph [0075]-[0077] disclosing server side module to help receive and output various information between display client and user device).

Regarding Claims 7, 14, and 20, Dureau, Houghton, and Fisher teach or suggest all of the limitations of claims 1, 8, and 15. Additionally, Dureau and Houghton discloses prompting the user to continue on another device further comprises the display client being configured to receive user contact information (Dureau: See at least Fig. 5A, [0086]-[0087]) comprising an email address or phone number (Houghton: see at least paragraph [0056] disclosing email, sms messaging used to send encoded graphic (e.g., identifier, [0081]) and display client being configured to send the identifier to the user device via the contact information (Dureau: see at least paragraph [0086]-[0087] disclosing sending information to user device based on account information; Houghton: see at least paragraph [0056] disclosing sending encoded graphic to second user of second device via email or sms messaging, [0081]).




Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
Satyanarayan et al. (US 2017/0161728) disclosing once pos and mobile device are connected, items in consumer’s shopping cart can be displayed and customer can continue checkout process via the mobile device by confirming method of payment for purchase.
“A protocol for mutual authentication between NFC phones and POS terminals for secure payment transactions” (U. B. Ceipidor, C. M. Medaglia, A. Marino, S. Sposato and A. Moroni, KerNeeS: A protocol for mutual authentication between NFC phones and POS terminals for secure payment transactions, 2012, 2012 9th International ISC Conference on Information Security and Cryptology, pp. 115-120.) disclosing authenticating transactions between a hone and POS terminal with use of authentication server.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625